Exhibit 99.1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF COLONY AMERICAN HOMES, INC. AND SUBSIDIARIES Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets as of December 31, 2015 and 2014 2 Consolidated Statements of Operations for the years ended December 31, 2015, 2014 and 2013 3 Consolidated Statements of Comprehensive Income for the years ended December 31, 2015, 2014 and 2013 4 Consolidated Statements of Equity for the years ended December 31, 2015, 2014 and 2013 5 Consolidated Statements of Cash Flows for the years ended December 31, 2015, 2014 and 2013 6 Notes to the Consolidated Financial Statements 8 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of Colony American Homes, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Colony American Homes, Inc. and Subsidiaries (the Company) as of December 31, 2015 and 2014, and the related consolidated statements of operations, comprehensive income, equity, and cash flows for each of the three years in the period ended December 31, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Colony American Homes, Inc. and Subsidiaries at December 31, 2015 and 2014, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2015, in conformity with U.S. generally accepted accounting principles. /s/ Ernst& Young LLP Los Angeles, California March 22, 2016 1 Colony American Homes, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except share and per share data) As ofDecember 31, ASSETS Investments in real estate: Land and land improvements $ $ Buildings and building improvements Furniture, fixtures and equipment Accumulated depreciation ) ) Real estate held for sale, net Cash and cash equivalents Restricted cash Investments in unconsolidated joint ventures Related party receivable Loans receivable, net Asset-backed securitization certificate — Other assets, net Total assets $ $ LIABILITIES AND EQUITY Liabilities Accounts payable and accrued expenses $ $ Tenant prepaid rent and security deposits Related party payable Secured credit facility Mortgage loans, net Secured notes, net — Secured financing facility Other liabilities Total liabilities Commitments and contingencies (Note 15) Equity Preferred stock $.01 par value, 50,000,000 shares authorized, 125 shares issued and outstanding at December 31, 2015 and 2014 — — Class A common stock $.01 par value, 26,075,000 shares authorized, 26,075,000 issued and outstanding at December 31, 2015 and 2014 Class B common stock $.01 par value, 423,925,000 shares authorized; 123,068,500 shares issued and outstanding at December 31, 2015 and 2014 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 2 Colony American Homes, Inc. and Subsidiaries Consolidated Statements of Operations (In thousands, except share and per share data) Year Ended December 31, REVENUE Rental income $ $ $ Interest income 41 Other income Total revenue EXPENSES Property operating expenses Real estate taxes and insurance Property management expenses Loan operating expenses — Acquisitions costs Interest expense Depreciation and amortization Impairment of real estate assets General and administrative Transaction-related expenses — — Total expenses Net gain on sales of real estate Equity in income from unconsolidated joint ventures Loss on disposition of unconsolidated joint ventures — — ) Other loss, net ) ) ) Loss before income taxes ) ) ) Income tax expense (benefit) ) Net loss ) ) ) Net loss attributable to noncontrolling interests ) ) ) Net loss attributable to Colony American Homes, Inc. ) ) ) Net income attributable to preferred stockholders 16 15 15 Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 3 Colony American Homes, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (In thousands) Year Ended December 31, Net loss $ ) $ ) $ ) Other comprehensive (loss) income: Net change in fair value of cash flow hedge ) ) 49 Unrealized (loss) gain on available-for-sale securities ) — Other comprehensive (loss) income ) ) 49 Comprehensive loss ) ) ) Comprehensive income attributable to noncontrolling interests ) ) ) Comprehensive loss attributable to stockholders $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 Colony American Homes, Inc. and Subsidiaries Consolidated Statements of Equity (In thousands, except share data) Accumulated Additional Other Total Non- Preferred Stock Common Stock Paid-in Accumulated Comprehensive Stockholders' controlling Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Interests Total Equity Balances at December31, 2012 — $ — $ $ $ ) $ — $ $ $ Capital contributions and issuance of common stock — Distributions — ) — ) ) ) Issuance of preferred shares — Preferred stock dividends — ) — ) ) ) Offering costs — ) — — ) ) ) Net loss — ) — ) ) ) Other comprehensive income — 33 33 16 49 Balances at December31, 2013 — ) 33 Distributions — ) ) — ) ) ) Preferred stock dividends — ) — ) ) ) Issuance of additional operating units (see Note 11) — Deemed distribution (see Note 11) — ) ) Net loss — ) — ) ) ) Other comprehensive income — ) Balances at December 31, 2014 — ) ) Capital contributions — Distributions — ) — — ) ) ) Issuance of preferred shares by subsidiary — Offering costs — ) ) Preferred stock dividends — ) — ) ) ) Net loss — ) — ) ) ) Other comprehensive loss — ) Balances at December 31, 2015 $ — $ $ $ ) $ ) $ $ $ The accompanying notes are an integral part of these financial statements. 5 Colony American Homes, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In thousands) Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of net origination fees ) ) — Amortization of deferred financing costs and mortgage loan discount Equity in income of unconsolidated joint ventures ) ) ) Loss on disposition of unconsolidated joint venture — — Bad debt expense Net gain on sales of real estate ) ) ) Gain on sale of marketable securities ) ) — Unrealized losses from derivative instruments Impairment of real estate assets Other — — Changes in operating assets and liabilities: Increase in accounts receivable ) ) ) Decrease in related party receivable 13 Increase in restricted cash ) ) ) Increase in other assets ) ) ) Increase in accounts payable and accrued expenses Increase in tenant security deposits and prepaid rent Decrease in related party payable ) ) ) (Decrease) increase in borrower deposits and other liabilities ) 15 Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of real estate assets ) ) ) Improvements and capital expenditures ) ) ) Proceeds from sales of real estate Investment in unconsolidated joint ventures — ) ) Investments in marketable securities — ) — Proceeds from sales of marketable securities — Distributions from unconsolidated joint ventures 73 Investment in purchased loans receivable ) ) ) Repayments of principal on loans receivable 6 Net disbursements on originated loans ) ) — Payment of leasing costs ) ) ) Net cash used in investing activities ) ) ) The accompanying notes are an integral part of these financial statements. 6 Colony American Homes, Inc. and Subsidiaries Consolidated Statements of Cash Flows (continued) (In thousands) Year Ended December 31, CASH FLOWS FROM FINANCING ACTIVITIES Line of credit borrowings $ $ $ Line of credit repayments ) ) — Proceeds from issuance of secured notes, net — — Secured notes repayments ) — — Mortgage loan borrowings, net — Mortgage loan repayments ) ) — Secured financing borrowings — Secured financing repayments ) — — Payment of deferred financing costs ) ) ) Decrease (increase) in escrow reserves for credit facilities, net ) ) Proceeds from issuance of common stock — — Distributions to common stockholders ) ) ) Contributions from noncontrolling interests — Distributions to noncontrolling interests ) ) ) Issuance of preferred shares — Dividends paid to preferred shareholders ) ) ) Payment of offering costs ) ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest, net of amounts capitalized $ $ $ Cash paid for income taxes Income tax refunds — — SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Investment in securitization certificates issued by subsidiaries — — Accrued capital expenditures — — Discount on secured notes and mortgage loans — Non-cash deemed distribution to noncontrolling interests — — Repayment of principal on loans receivable held by servicer and included in accounts receivable — Accrued deferred financing costs — — Accrued offering costs — — Write-off of investment in joint venture interest — — Write-off of note payable — — The accompanying notes are an integral part of these financial statements. 7 Colony American Homes, Inc. and Subsidiaries Notes to the Consolidated Financial Statements 1. Organization and Operations ColFin American Investors, LLC (“CAI”) was organized on March13, 2012 as a Delaware limited liability company for the purpose of acquiring, renovating, leasing, and managing a portfolio of single-family residential properties in select metropolitan markets across the United States. CAI received capital commitments of $250.0 million from two investment vehicles (the “CAI Investors”) sponsored and managed by Colony Capital, LLC (“Colony Capital”). Colony American Homes, Inc. (“CAH”), formerly Colony Single-Family Residential, Inc., was organized on July5, 2012 as a Maryland corporation and as a successor to the operations of CAI. CAH Operating Partnership, L.P. (the “Operating Partnership”), formerly CSFR Operating Partnership, L.P., a wholly owned subsidiary of CAH, acquired CAI in a series of transactions that occurred during the period from July31, 2012 through October5, 2012. Except where the context suggests otherwise, the terms “we”, “us” and “our” in this report refer to CAH, together with its consolidated subsidiaries, including the Operating Partnership. We acquire properties through various sources, including portfolio purchases, foreclosure auctions, single asset purchases, and joint venture investments. We intend to hold the properties for investment and rent them for income. As of December 31, 2015 and 2014, we owned a portfolio of 17,866 properties (including 17,902 housing units (“housing units” or “homes”)) and 17,695 properties (including 17,728 homes), respectively, in 35 markets. We also owned, as of December 31, 2015 and 2014, equity interests in 860 properties (including 939 homes) and 900 properties (including 998 homes), respectively, through our investment in an unconsolidated joint venture with the Federal National Mortgage Association (“Fannie Mae”). All property acquisitions have been financed through a combination of capital contributions and funds received from our revolving line of credit and mortgage financing (see Note 7). In November 2013, Colony American Finance, LLC (“CAF”), a wholly owned subsidiary of the Operating Partnership, and its subsidiaries, began originating loans to single-family residential buy-to-rent property investors seeking financing. In August 2014, we formed Colony American Finance REIT, Inc. (“CAF REIT”), a wholly owned subsidiary of the Operating Partnership, to operate as a separate lending platform that originates and acquires loans to residential property investors. CAF is a wholly owned subsidiary of CAF REIT. CAH elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended, commencing with its first taxable year ended December31, 2012. A REIT that distributes at least 90% of its taxable income to its stockholders each year and meets certain other conditions is not taxed on that portion of its taxable income that is distributed to its stockholders. CAF REIT elected to be taxed as a REIT commencing with its first taxable year ended December 31, 2014. CAH Manager, LLC, (the “CAH Manager”), a majority-owned indirect subsidiary of Colony Capital, was organized on July30, 2012 as a Delaware limited liability company for the purpose of providing management and advisory services to CAH. From July30, 2012 through November3, 2014, we were managed and advised by the CAH Manager pursuant to a management agreement between the CAH Manager and CAH. Pursuant to an agreement among CAH, Colony Capital and the Operating Partnership entered on November4, 2014, we acquired all of the membership interests in the CAH Manager from its owners in exchange for 5,487,169 Series X units of limited partnership in the Operating Partnership (the “Management Internalization”). In connection with the Management Internalization, CAH’s ClassA Special units were recapitalized into 10,974,337 Series X OP units. Prior to its acquisition by CAH, the CAH Manager provided all management and advisory functions for us, such as marketing, leasing and management of our single-family rental (“SFR”) homes, including collecting rents and interacting with tenants, as well as directing and overseeing the acquisition and renovations of SFR homes and all strategic and corporate initiatives for CAH in exchange for management fees. In addition to those fees, we reimbursed certain direct expenses of the CAH Manager related to administrative, financial, property management, marketing and leasing functions. Under the terms of the agreement, all administrative, financial, property management, marketing and leasing personnel, including executive management, became our employees. The Management Internalization was accounted for as a reorganization of entities under common control and the financial statements of CAH and the CAH Manager have been combined for all periods presented (see Note 2). We hold our properties and conduct our business through the Operating Partnership. In conjunction with the formation of CAH, the CAI Investors agreed to exchange their interests in CAI for partnership interests in the Operating Partnership, and agreed that such exchanges would occur as capital was received from CAI Investors and other investors in the Operating Partnership. In its first closing, the Operating Partnership received approximately $512.8 million of equity capital commitments (including amounts committed by the CAI Investors). On October5, 2012, all committed equity capital from the first closing was contributed, and the Operating Partnership acquired the remaining interest in CAI from the CAI Investors. Accordingly, subsequent to October5, 2012, CAI is wholly owned by CAH. 8 Colony American Homes, Inc. and Subsidiaries
